Citation Nr: 9933100	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1. Entitlement to a compensable rating for irritable bowel 
syndrome.  
2. Entitlement to service connection for chronic fatigue 
syndrome.  
3. Entitlement to service connection for hypotension.  
4. Entitlement to service connection for chest wall pain, 
claimed as pleurisy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1985 to July 1989

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
The veteran and his wife testified before the undersigned 
Member of the Board at a hearing at the RO in August 1999.  

This decision addresses the rating assigned the veteran's 
service-connected irritable bowel syndrome.  The service 
connection claims will be addressed in the remand, which 
follows this decision.  


FINDINGS OF FACT

1. Prior to November 20, 1998, the veteran's irritable bowel 
syndrome was manifested by diarrhea and watery stools and 
abdominal cramps; episodes have been described as 
intermittent and requiring medication, and the disability 
picture is one of moderate impairment.  
2. Since November 20, 1998, the veteran's irritable bowel 
syndrome has been manifested by diarrhea and abdominal 
cramping accompanied by sweating and feelings of 
palpitations on an almost daily basis; impairment is 
severe.  


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for irritable bowel 
syndrome were met prior to November 20, 1998.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7319 (1999).  
2. The criteria for a 30 percent rating for irritable bowel 
syndrome were met subsequent to November 19, 1998.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code 7319 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

The veteran's original claim for service connection for 
irritable bowel syndrome was received at the RO in August 
1997.  The RO denied the claim in a rating decision dated in 
February 1998, and the veteran filed his notice of 
disagreement in March 1998.  The RO issued a statement of the 
case later that month, and the veteran's substantive appeal 
was received in April 1998.  After receipt of additional 
evidence, in a decision dated in December 1998, a decision 
review officer granted service connection for irritable bowel 
syndrome and assigned a noncompensable rating effective from 
August 1, 1997.  The veteran disagreed with the 
noncompensable rating and continued his appeal.  He presented 
testimony concerning this disability at his hearing in August 
1999.  

The Board notes that the veteran's service medical records 
are not currently with his claims file, and that matter will 
be addressed in the remand that follows.  It is, however, the 
Board's judgment that the veteran's claim of entitlement to a 
compensable rating for his service-connected irritable bowel 
syndrome may be fairly decided on the evidence of record, 
because it concerns the status of the disability from the 
effective date of service connection, which is in August 
1997.  The evidence of record is in the Board's judgment 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this issue presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected irritable bowel syndrome.  

Evidence of record shows that in October 1996 Deepak 
Cuddapah, M.D., saw the veteran who complained of continuing 
abdominal pain and cramping sensation, at times sharp.  The 
veteran stated that the pain was aggravated whenever he was 
under a lot of stress consistent with his irritable bowel 
syndrome.  He denied alteration of his bowel habits at 
present.  The impression after examination included irritable 
bowel syndrome causing abdominal colic.  Medication was 
prescribed.  

At a VA examination in October 1997, the physician noted that 
near the end of the veteran's service he developed irritable 
bowel with intermittent abdominal cramps and diarrhea and 
that since then his irritable bowel had been worked up at a 
number of private medical facilities.  After examination, the 
diagnosis included irritable bowel syndrome.  

At a VA cardiology examination in August 1998, the veteran 
reported that he had intermittent bouts of either watery or 
loose stools associated with mild to moderate cramping 
abdominal pain.  He said those symptoms alternated with 
periods of normal bowel function.  The physician noted that 
the diagnostic formulation had been irritable bowel syndrome 
and that the symptoms were at least, in part, reasonably well 
controlled by using intermittent Lomotil therapy.  After 
examination, the diagnostic formulation included irritable 
bowel syndrome, mild to moderate severity, treated with diet 
and Lomotil.  In an addendum dated November 19, 1998, the 
physician stated that symptoms of irritable bowel syndrome 
were of mild severity and were well controlled on appropriate 
diet and Lomotil therapy.  

At the August 1999 hearing, the veteran testified that on 
most days he had problems with his irritable bowel syndrome.  
He testified that he had diarrhea and cramping in his lower 
abdomen almost every day and that he frequently became sweaty 
and almost felt as though he had palpitations.  He testified 
there were times when the urgency became very compelling and 
that he had to avoid eating prior to scheduled appointments 
in order to avoid problems.  He said that his symptoms 
limited where he could go in public and that he had to 
arrange everything he did with his symptoms in mind.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

As noted earlier, the RO assigned an initial noncompensable 
rating for the veteran's irritable bowel syndrome.  Under the 
Rating Schedule, a noncompensable rating is warranted for 
mild irritable colon syndrome manifested by disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating requires moderate irritable 
colon syndrome manifested by frequent episodes of bowel 
disturbance with abdominal distress.  Severe irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress 
warrants a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has stated specifically that at the time of 
an initial rating separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the available evidence shows that 
up to November 1998, the veteran's symptoms included diarrhea 
and watery stools and abdominal cramps.  The physician who 
conducted the August 1998 examination and prepared the 
November 19, 1998, addendum report has described the 
disability as both mild and moderate, and the episodes have 
been described as intermittent and requiring medication.  
With application of the provisions of 38 C.F.R. § 4.7 and 
resolution of all reasonable doubt as to the degree of the 
disability in favor of the veteran, the Board finds that a 10 
percent rating may be allowed for the period prior to 
November 20, 1998.  

At the August 1999 hearing, the veteran testified concerning 
the nature and frequency of symptoms associated with his 
irritable bowel syndrome.  The Board accepts the veteran's 
testimony as credible and regards him as competent to provide 
an account of his visible symptoms, all of which have 
previously been associated with his irritable bowel syndrome 
by examining physicians.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Based on the veteran's testimony, 
which presumably concerns his symptoms subsequent to the most 
recent medical opinion in November 1998, the Board finds that 
since that time the veteran's irritable bowel syndrome has 
been manifested by diarrhea and abdominal cramping 
accompanied by sweating and feelings of palpitations on an 
almost daily basis.  In light of the symptoms and their 
degree of interference with the veteran's daily activities, 
the Board finds that the disability picture more nearly 
approximates the criteria for a 30 percent rating than the 
criteria for a 10 percent rating.  With application of the 
provisions of 38 C.F.R. § 4.7 and resolution of all 
reasonable doubt in favor of the veteran, the Board finds the 
impairment to be severe warranting a 30 percent rating for 
irritable bowel syndrome subsequent to November 19, 1998.  


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 10 percent rating for irritable bowel syndrome is 
granted prior to November 20, 1998.  

Subject to the provisions governing the payment of monetary 
benefits, a 30 percent rating for irritable bowel syndrome is 
granted subsequent to November 19, 1998.  


REMAND

As noted in the foregoing decision, the veteran's service 
medical records are not currently with his claims file.  The 
RO made reference to those records in its March 1998 
statement of the case, which indicates that they were in the 
claims file at that time.  The Board will return the service 
connection claims to the RO and request that a search be made 
for the missing service medical records.  Additionally, the 
Board notes that in the report of the veteran's October 1997 
VA examination, in the context of his discussion of the 
veteran's medical history, the physician commented that he 
looked at the veteran's "service record" and there were no 
"service records" whatever dating from his Persian Gulf 
years.  The physician also commented that the veteran would 
make an effort to determine where these records were located.  
The Board assumes that by use of the term "service record" 
the physician was referring to service medical records.  
There is no indication that the RO or the veteran took any 
further action to obtain any additional service medical 
records, and the RO should follow-up on that matter.  

Upon review of the photocopies of private medical records the 
veteran submitted to the RO in support of his claims in July 
1998, the Board notes that a large fraction of the records 
are illegible at either the right or left margin, in some 
cases obliterating the date, diagnosis or physician's opinion 
or comment.  The RO should advise the veteran it would be in 
his interest to submit wholly legible copies of records he 
wishes considered in his appeal.  

Finally, the Board would remind the veteran of the elements 
of a well-grounded claim and his burden to satisfy those 
criteria.  That is, to satisfy the burden of establishing a 
well-grounded claim, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that a claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

It is important to note that if the veteran has not submitted 
evidence of a well-grounded claim, the claim must fail, and 
VA has no duty to assist, and may not assist, the veteran in 
the development of the claim, including providing additional 
medical examination or medical opinion.  See Morton v. West, 
12 Vet. App. 477 (1999); see also Epps, supra; Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should locate the veteran's 
complete service medical records and 
associate them with his claims file.  
Upon the location of any service 
medical records found to have been 
misfiled at the RO, the RO should 
review those records and ascertain 
whether they include complete records 
for the period the veteran served in 
the area of the Persian Gulf.  If not, 
the RO should take appropriate action 
to obtain any missing records, 
including, but not limited to, 
requesting that the veteran provide 
any service medical records in his 
possession.  The RO should document 
fully all actions it hereafter takes 
to assure that the veteran's complete 
service medical records are obtained 
and filed properly.  
2. The RO should also request that the 
veteran provide legible copies of 
medical records he previously 
submitted in support of his claims.  
The veteran should be requested to 
identify location and visit dates 
(month and year) of any and all VA 
medical facilities at which he has 
received evaluation or treatment for 
any of his claimed disabilities at any 
time since service.  The RO should 
obtain and associate with the claims 
file any VA records identified by the 
veteran that have not been secured 
previously.  
3. The RO should inform the veteran of 
the evidence required to establish 
that his service connection claims are 
well grounded and provide him the 
opportunity to submit additional 
evidence in support of his claims.  
4. Thereafter, after undertaking any 
indicated development, the RO should 
readjudicate the claims of entitlement 
to service connection for chronic 
fatigue syndrome, service connection 
for hypotension and service connection 
for disability manifested by chest 
wall pain, claimed as pleurisy.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case for all issues in appellate status, and 
the veteran and his representative should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals







